

117 S2629 IS: Better Cybercrime Metrics Act
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2629IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Schatz (for himself, Mr. Tillis, Mr. Cornyn, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish cybercrime reporting mechanisms, and for other purposes.1.Short titleThis Act may be cited as the Better Cybercrime Metrics Act.2.FindingsCongress finds the following:(1)Public polling indicates that cybercrime could be the most common crime in the United States.(2)The United States lacks comprehensive cybercrime data and monitoring, leaving the country less prepared to combat cybercrime that threatens national and economic security.(3)In addition to existing cybercrime vul­ner­a­bil­i­ties, the people of the United States and the United States have faced a heightened risk of cybercrime during the COVID–19 pandemic.(4)Subsection (c) of the Uniform Federal Crime Reporting Act of 1988 (34 U.S.C. 41303(c)) requires the Attorney General to acquire, collect, classify, and preserve national data on Federal criminal offenses as part of the Uniform Crime Reports and requires all Federal departments and agencies that investigate criminal activity to report details about crime within their respective jurisdiction to the Attorney General in a uniform matter and on a form prescribed by the Attorney General.3.Cybercrime taxonomy(a)In generalNot later than 90 days after the date of enactment of this Act, the Attorney General shall seek to enter into an agreement with the National Academy of Sciences to develop a taxonomy for the purpose of categorizing different types of cybercrime and cyber-enabled crime faced by individuals and businesses.(b)DevelopmentIn developing the taxonomy under subsection (a), the National Academy of Sciences shall—(1)ensure the taxonomy is useful for the Federal Bureau of Investigation to classify cybercrime in the National Incident-Based Reporting System, or any successor system;(2)consult relevant stakeholders, including—(A)the Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security;(B)Federal, State, and local law enforcement agencies;(C)criminologists and academics;(D)cybercrime experts; and(E)business leaders; and(3)take into consideration relevant taxonomies developed by non-governmental organizations, international organizations, academies, or other entities.(c)ReportNot later than 1 year after the date on which the Attorney General enters into an agreement under subsection (a), the National Academy of Sciences shall submit to the appropriate committees of Congress a report detailing and summarizing—(1)the taxonomy developed under subsection (a); and(2)any findings from the process of developing the taxonomy under subsection (a).(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $1,000,000. 4.Cybercrime reporting(a)In generalNot later than 2 years after the date of enactment of this Act, the Attorney General shall establish a category in the National Incident-Based Reporting System, or any successor system, for the collection of cybercrime and cyber-enabled crime reports from Federal, State, and local officials.(b)RecommendationsIn establishing the category required under subsection (a), the Attorney General shall, as appropriate, incorporate recommendations from the taxonomy developed under section 3(a).5.National Crime Victimization Survey(a)In generalNot later than 540 days after the date of enactment of this Act, the Director of the Bureau of Justice Statistics, in coordination with the Director of the Bureau of the Census, shall include questions relating to cybercrime victimization in the National Crime Victimization Survey.(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000.6.GAO Study on cybercrime metricsNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that assesses—(1)the effectiveness of reporting mechanisms for cybercrime and cyber-enabled crime in the United States; and(2)disparities in reporting data between—(A)data relating to cybercrime and cyber-enabled crime; and(B)other types of crime data.